[image0.jpg]




May 23, 2017




Dear Laurie,


We are pleased that you have accepted the position as a Temporary Employee -
Accounting for Old Point National Bank.


Below are details of your compensation package that we previously discussed.


Job Title:
Temporary Employee-Accounting
    
Reporting To:
Chief Executive Officer, Robert Shuford, Jr
    
Status:
Part Time
    
Work Location:
Working both remotely and at the Headquarters location in downtown Hampton
    
Start Date:
Thursday, June 1, 2017
    
End Date:
On or Before Friday, July 14, 2017
    
Hourly Rate:
$125.00 (per hour)
    
Benefits:
Not benefits eligible



Your employment with our company is "at will", which means that either you or
the Company may terminate the relationship at any time.  Neither this letter nor
any other oral or written representations may be considered a contract for any
specific period of time.
 

 
Sincerely,


/s/ Robert F. Shuford, Jr.


Robert F. Shuford, Jr.
 

 


Accepted:


/s/ Laurie D. Grabow
 
May 23, 2017
Laurie D. Grabow
 
Date

 